    Case 1:12-cv-00920-EDK Document 170-1 Filed 02/26/19 Page 1 of 6




                    UNITED STATES COURT OF FEDERAL CLAIMS

STEPHANIE MERCIER, et al.,

                      Plaintiffs,
                                                            No. 12-920C

   v.

THE UNITED STATES OF AMERICA,


                      Defendants.




                DECLARATION OF FRANK J. TRANI
  IMPLEMENTATION OF NOTICE PLAN BY CLASS ACTION ADMINISTRATOR

I, FRANK J. TRANI, hereby declare and state as follows:

                                     I.     INTRODUCTION

        1.     Personal Information. My name is Frank J. Trani. I am an attorney at

BrownGreer PLC (“BrownGreer”), located at 250 Rocketts Way, Richmond, Virginia 23231.

        2.     The Capacity and Basis of this Declaration. I am over the age of 21. The

matters set forth in this Declaration are based upon my personal knowledge and information

provided by other BrownGreer employees and vendors selected by BrownGreer working

under my supervision.

                          II.       BACKGROUND AND EXPERIENCE

        3.     General Description of BrownGreer. BrownGreer has specialized in notice and

settlement administration since its founders, Orran L. Brown, Sr. and Lynn Greer, established the

firm in 2002. We are experts in the legal and administrative aspects of the design, approval, and

implementation of notice plans and settlement programs, and the design, staffing and operation


                                                1
    Case 1:12-cv-00920-EDK Document 170-1 Filed 02/26/19 Page 2 of 6




of claims facilities to provide damages payments, medical monitoring, or other benefits for the

resolution of multiple claims through class action settlement, bankruptcy reorganization,

voluntary agreement, or other aggregation vehicles. BrownGreer has performed notice

administration, claims administration, and/or claims review roles in over 65 major programs

involving more than three million claimants and the disposition of over $29 billion in payments

to qualifying claimants. In the course of implementing claims programs, BrownGreer has

designed, written, and issued over 12 million notices to claimants and counsel describing the

outcome of the review of their claims or providing courtesy program information or instructions.

BrownGreer has also served as the Notice Administrator in programs involving direct notices

sent by mail or email to over 30 million class members.

       4.      BrownGreer’s Designation as Class Action Administrator. On June 7, 2018 the

Court entered its Order granting Plaintiffs’ motion for class certification. On August 22, 2018,

the Court entered another Order approving the parties’ joint proposed plan (“Notice Plan”) for

providing notice to potential Class Members in the above-captioned action. The Notice Plan

designated BrownGreer as the Class Action Administrator.

       5.      The Role of the Class Action Administrator. The Class Action Administrator’s

primary duties in the Notice Plan are:

            (a) Obtain and develop into a class database the names, status as Advance Practice

               Registered Nurses (“APRNs”), Physician’s Assistants (“PAs”), or New Facilities

               Sub-Class members (“Sub-Class”), and contact information for all Class

               Members.




                                                2
    Case 1:12-cv-00920-EDK Document 170-1 Filed 02/26/19 Page 3 of 6




            (b) Oversee the mailing of the notices by electronic form when an e-mail address is

                   known and by regular mail to the entire class, using the last known mailing

                   addresses and e-mail addresses of the identified Class Members;

            (c) Maintain logs of returned mail, attempt to find updated addresses for returned

                   mail and log such efforts, and re-send the notices if updated addresses are found

                   and log those details;

            (d) Develop and maintain an informational website regarding the lawsuit and notice

                   and instructions for opting-in to the class.

            (e) Accept and log Plaintiff Consent Form and Declarations (“Opt-In forms”) from

                   Class Members who have opted in;

            (f) Conduct preliminary review of information provided on Opt-In forms received to

                   verify that each opt-in plaintiff meets the requirements for participation in the

                   class; and

            (g) Prepare reports of class administration activities for the Court.

Immediately following entry of the August 22, 2018 Order, BrownGreer began to implement the

Notice Plan and otherwise carry out its role as Class Action Administrator.

       6.          The Purpose of This Declaration. Pursuant to Paragraph 9 of the Preliminary

Approval Order, I submit this Declaration to (1) evidence BrownGreer’s compliance with the

provisions of the Notice Plan and (2) detail BrownGreer’s execution of its role as Class Action

Administrator.

            III.       EXECUTION OF CLASS ACTION ADMINISTRATOR DUTIES

       7.          BrownGreer obtained from Class Counsel, a list of the names, status, address, and

email address information of those individuals designated as identified Class Members.



                                                      3
    Case 1:12-cv-00920-EDK Document 170-1 Filed 02/26/19 Page 4 of 6




       8.      After reviewing the list for any apparent duplicates, BrownGreer determined that

the list contained mailing addresses information for exactly 16,000 unique identified Class

Members, with 10,152 of them having applicable email addresses.

       9.      BrownGreer selected Smith-Edwards-Dunlap Company (“SED”) as its printing

and mailing vendor for the Class Notice mailing. SED was established following the merger of

two companies that were both founded over 100 years ago and is now one of the largest

commercial printing and graphic arts organizations in the Mid-Atlantic region. BrownGreer has

previously collaborated with SED on numerous other printing and mailing projects. SED’s

portion of this project was managed by Jonathan Shapiro. BrownGreer coordinated all aspects

of SED’s work with Mr. Shapiro and confirmed with him all information about the work

performed by SED.

       10.     SED printed 16,000 individualized hardcopy Class Notices to be mailed to the

identified Class Members. SED performed searches of the National Change of Address

database for the previous 18 months to obtain any address updates for these identified Class

Members. SED mailed the 16,000 Class Notices by the United States Postal Service by close

of business on October 17, 2018.

       11.     Additionally, on October 17, 2018, BrownGreer sent 10,152 emails containing the

Class Notices to all identified Class Members for whom BrownGreer had been provided an email

address. The emails contained information about the lawsuit, the relevant Class Notice for that

particular Class Member, and instructions for how to opt into the lawsuit. BrownGreer received

only four emails returned with an undeliverable result.

       12.     BrownGreer also created a public informational website (“Website”) in

consultation with Class Counsel. The Website (www.vaovertimeclassaction.com) was made



                                                4
    Case 1:12-cv-00920-EDK Document 170-1 Filed 02/26/19 Page 5 of 6




available on the internet on October 17, 2018. The Website allows any person with internet

access to complete and submit an electronic version of the Opt-In form and to read, download,

and print the following critical documents, as required by Notice Plan:

             (a) Order from United States Court of Federal Claims (August 22, 2018)

             (b) Plaintiffs’ Second Amended Complaint (August 28, 2018)

             (c) Facility Lists for both Covered Facilities and for New Facilities

             (d) Class Notices and Plaintiff Consent and Declaration Forms for all three Class

                Member types (APRN, PA, and Sub-Class)

The Website also includes a list of Frequently Asked Questions and answers about the lawsuit

drawn from the Notice, presents important summary information about the lawsuit on the Home

page, and provides the Class Action Administrator’s and Class Counsel’s contact information.

       13.      Following the mailing of the 16,000 hardcopy Class Notices, BrownGreer

received 1,741 Class Notices returned by the United States Postal Service as undeliverable.

BrownGreer performed an additional address search using LexisNexis, which returned 1,595

updated addresses. BrownGreer then directed SED to print and re-mail those 1,595 Class

Notices on December 7, 2018 by the United States Postal Service.

       14.      Pursuant to the Notice, the deadline for the timely submission of Opt-In forms

was January 15, 2019 (i.e. post-marked on or before that date if submitted by mail; or

electronically submitted on or before that date if submitted on-line).

       15.      BrownGreer received timely Opt-In forms from 3,072 unique Class Members out

of the original list of 16,000 identified Class Members. From those 3,072 unique Class

Members, there were 3,509 Opt-In forms submitted, which included 437 duplicate Opt-In forms

(some Class Members submitted forms both electronically and by hardcopy, and some Class


                                                  5
    Case 1:12-cv-00920-EDK Document 170-1 Filed 02/26/19 Page 6 of 6




Members submitted separate forms for each facility where they had worked). BrownGreer

reviewed and identified all such duplicate Opt-In forms to discern the total number of unique

identified Class Members to have opted in to be 3,072.

       16.     BrownGreer also received timely forms from 73 additional individuals, but for

which BrownGreer was unable to match the information on the forms with the names of any of

the individuals listed among the 16,000 identified Class Members, as provided by Class Counsel.

       17.     Separate and distinct from the timely Opt-In forms referenced in paragraphs 15

and 16 of this Declaration, BrownGreer has also received 88 Opt-In forms that were submitted

after the deadline. Of these, 83 are from individuals on the original list of 16,000 identified

Class Members, and five are from individuals that BrownGreer was unable to match to the list of

identified Class Members.

       18.     To date, BrownGreer has not received any requests from any Class Members to

be excluded from the lawsuit.



                                       IV.     CONCLUSION

       19.     Notice Plan Success. The foregoing establishes that the Notice Plan has been

fully implemented.

       I declare under penalty of perjury under the laws of the United States of America and the

Commonwealth of Virginia that the foregoing is true and correct.

       Dated this 25th day of February 2019.


                                                                 ___________________________

                                                                          Frank J. Trani




                                                 6
